


EXHIBIT 10.34

 

On January 30, 2013, the Compensation Committee of Supernus
Pharmaceuticals, Inc. (the “Company”) approved modifications of the compensation
of its executive officers, as follows:

 

The annual base salary of Jack A. Khattar, the Company’s President and Chief
Executive Officer, was increased from $450,000 to $463,500.  Mr. Khattar was
awarded a 2012 bonus of $247,766 and was granted options to purchase 300,000
shares of common stock and a stock appreciation rights award for 92,000 shares
of common stock.

 

The annual base salary of Gregory S. Patrick, the Company’s Vice President and
Chief Financial Officer, was increased from $300,000 to $309,000.  Mr. Patrick
was awarded a 2012 bonus of $102,450 and was granted options to purchase 70,000
shares of common stock.

 

The annual base salary of Stefan K.F. Schwabe, MD, Ph.D., the Company’s
Executive Vice President and Chief Medical Officer, was increased from $330,000
to $332,875.  Dr. Schwabe was awarded a 2012 bonus of $58,261 and was granted
options to purchase 20,000 shares of common stock.

 

The annual base salary of Padmanabh P. Bhatt, Ph.D., the Company’s Senior Vice
President, Intellectual Property and Chief Scientific Officer, was increased
from $306,000 to $315,180.  Dr. Bhatt was awarded a 2012 bonus of $96,412 and
was granted options to purchase 80,000 shares of common stock.

 

The annual base salary of James W. Bryan, Ph.D., the Company’s Vice President of
Business Development, was increased from $250,000 to $257,500.  Dr. Bryan was
awarded a 2012 bonus of $73,156 and was granted options to purchase 70,000
shares of common stock.

 

Victor Vaughn, Senior Vice President, Sales was hired in January 2013.  His
annual base salary is $275,000.  In addition, he is eligible to receive an
annual target bonus of 30% of his annual base salary, prorated for 2013 based on
his starting date. Mr. Vaughn was also granted options to purchase 85,000 shares
of common stock .

 

These increases were the result of the Compensation Committee’s annual
compensation review for executive officers.  These increases in annual base
salary became effective on January 1, 2013.  Vesting for all stock option grants
will occur annually in equal increments over a four year period and the exercise
price for each grant is $7.90 per share, based on the closing price of
February 5, 2013, the date of approval of the grants by the full board of
directors.  All other terms and conditions of the Company’s compensatory
arrangements with these executive officers remain unchanged.

 

--------------------------------------------------------------------------------
